DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Preliminary Amendment filed July 31, 2020 has been entered. 
Claim 1 has been canceled. 
Claims 2-21 have been added.
Claims 2-21 are pending in this application. 

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, 16 and 18 are objected to because of the following informalities:  
Claim 1, line 6, page 2, “the host controller” should read as “a host controller”.
Claim 9, line 7, page 3, “the host controller” should read as “a host controller”.
Claim 16, line 7, page 4, “the host controller” should read as “a host controller”.
.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,607,669 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are similarly recited in claim 1 U.S. Patent No. 10,607,669 B2. Specifically, the claimed “memory module” as recited in claim 16, including its features related to the plurality of memory devices and memory buffer circuit performing a similar scrambling process, are repeated in claim 1 U.S. Patent No. 10,607,669 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 1 U.S. Patent No. 10,607,669 B2.

Allowable Subject Matter
Claims 2-15 are allowed.
Claim 16 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A [card controller] (card controller 15) comprising:
a memory interface (host interface 21) to receive at least a portion of a data word [to record in] a first plurality of memory devices in a first memory module (Paragraph [0009]: “According to a feature of the present general inventive concept, there is provided a data recording method of NAND flash memory in which a plurality of memory cells are connected in series, the method including calculating an address to record data; extracting information regarding a memory cell corresponding to the calculated address; selecting a data scrambling method based on the information regarding the memory cell; scrambling the data according to the data scrambling method; and recording the scrambled data on the memory cell.”
Paragraph [0054]: “In more detail, the host interface 21 of the card controller 15 receives the recording command and the recording data (operation S61). The processor 22 calculates an address to record the recording data, according to the recording command (operation S62).”);
a processing engine (processor 22) to format . . . the data word into a scrambled data word (Paragraph [0037]: “Also, the processor 22 controls the randomizer circuit 26 to scramble data to be recorded on the NAND flash memory 14.”) in response to a pseudo-random process (Paragraph [0038]: “Accordingly, the flash controller may 23 may output the scrambled data from the randomizer circuit 26 to the NAND flash memory 14 such that the scrambled data is recorded on a memory cell among the plurality of memory cells.”
Paragraph [0054]: “FIG. 6 is a flowchart illustrating a data scrambling method according to an exemplary embodiment of the inventive concept.”
The Examiner finds the selected data scrambling method used by the scrambler as disclosed in Lee teaches the claimed “scrambled data word in response to a pseudo-random process”.); and
a[n] [] interface (randomizer circuit 26) to transfer the scrambled data word to the [flash] controller (flash controller 23) in response to a data access request received from the host [device]  
(Paragraph [0038]: “The flash controller 23 is an interface between the card controller 15 and the NAND flash memory 14. Accordingly, the flash controller may 23 may output the scrambled data from the randomizer circuit 26 to the NAND flash memory 14 such that the scrambled data is recorded on a memory cell among the plurality of memory cells.”
Paragraph [0054]: “Referring to FIG. 6 in conjunction with FIGS. 1 through 3, initially, the memory card 12 receives a recording command and recording data to be recorded, from the host device 11. In more detail, the host interface 21 of the card controller 15 receives the recording command and the recording data (operation S61). The processor 22 calculates an address to record the recording data, according to the recording command (operation S62).”
The Examiner finds the flash controller may 23 may output the scrambled data from the randomizer circuit 26 to the NAND flash memory 14 the memory card 12 receives a recording command from the host device 11 as disclosed in Lee teaches the claimed “a[n] [] interface to transfer the scrambled data word to the [flash] controller in response to a data access request received from the host [device]”.).
However, the Examiner finds Lee does not teach or suggest the claimed “memory buffer circuit comprising: a memory interface to receive at least a portion of a data word from a first plurality of memory devices in a first memory module; a processing engine to format the portion of the data word into a scrambled data word in response to a pseudo-random process; and a host interface to transfer the scrambled data word to the host controller in response to a data access request received from the host controller.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.  

	Claims 3-8 and 10-15 are also allowable due to their dependency on an allowable base claim.
	If the Applicant overcomes the nonstatutory double patenting of claim 16 as set forth above, claims 17-21 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112